DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 11/20/2020, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejections of claims 1 and 9 and any claim that depends directly or indirectly from 1 or 9 has been withdrawn. 

Priority
The instant application claims priority to U.S. Provisional Application 62/676,041 filed on 05/24/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“Means for removably but securely coupling the emitter module to the laser system” is being interpreted under 35 U.S.C. 112(f). The corresponding structure can be found at pg. 13 ll. 5-6 and includes “sockets, protrusions, fasteners, and clasps” that “latch or compressively retain” the emitter module and equivalents thereof.  The Office notes that applicant incorporates by reference U.S. Applicant No. 15/660,134 for “one arrangement” of the mechanical interface. Applicant is advised that this reference cannot provide support for any corresponding structure for the means plus function language. Please see MPEP 2181(II)(A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shou (US 8,537,865), hereafter Shou, in view of Son et al. (US 2019/0011100), hereafter Son, in further view of Priest et al. (US 9,086,375), hereafter Priest.
Regarding claim 8, Shou discloses for use with a laser system for combining a plurality of input beams into a combined output beam, an emitter module comprising: a housing having a forward face (Fig. 6 element 10); disposed within the housing a plurality of laser beam sources each configured to emit a laser beam (Fig. 1 elements 12A-12D); disposed within the housing, optics configured to combine the laser beams into a combined beam (Fig. 1 elements 28; Fig. 6 elements 10 and 10A); disposed within 1. The advantage is to control the direction of emission (Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Shou with the refractive optic or the output coupler is rotatively adjustable about a pair of perpendicular coordinate axes as disclosed by Son in order to control the direction of emission. Shou in view of Son do not explicitly disclose means for removably but securely coupling the emitter module to the laser system. However, Priest discloses means for removably but securely coupling the emitter module to the laser system (Fig. 3A unlabeled fastener; Fig. 1B elements 72A and 72B). The advantage, as is known in the art, is to allow old and/or damaged emitter modules to be replaced without replacing the entire laser system. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Shou in view of Son with means for 
Regarding claim 29, Shou further discloses the refractive optic is rotatively adjustable around an axis parallel to the forward face. Furthermore, Son further discloses the refractive optic or the output coupler is rotatively adjustable about a pair of perpendicular coordinate axes.
Regarding claim 30, Shou in view of Son in further view of Priest do not explicitly disclose the refractive optic is rotatively adjustable on a tip/tilt mount. However, the Office takes Official Notice that tip/tilt mounts are well known in the art and readily available from a number of manufacturers. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Shou in view of Son in further view of Priest to use a tip/tilt mount as is known in the art for the rotatively adjustable refractive optic disclosed by Shou and Son as is known in the art in order to use a well-known and readily available component to achieve the desired rotation as opposed to designing a new component thereby saving costs. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shou in view of Son in further view of Priest, as applied to claim 29, in further view of Frankel (US 2006/0092993), hereafter Frankel.
Regarding claim 31, Shou further discloses the combined beam passes through the refractive optic along a beam path (Fig. 1 shows dashed lines as the combined beam path through refractive optic 32). Shou in view of Son in further view of Priest do not explicitly disclose the beam path being adjustable about the perpendicular coordinate axes by a pair of mirrors. However, Frankel discloses a pair of mirror to adjust the beam path about perpendicular coordinate axes of a refractive element (Fig. 4 elements M1 and L2). The advantage is to provide lateral offset to the exiting beam ([0030]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing .

Allowable Subject Matter
Claims 1, 2, 5-7, 9-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pg. 7-8, filed 11/20/2020, with respect to claims 1 and 9 have been fully considered and are persuasive. There is no better prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







02/27/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that the combination of Shou and Son naturally results in the pair of perpendicular coordinate axes being parallel to the forward face. Son discloses the refractive element is rotated in the x and y axes while the propagation direction is the z axis. Applying those teachings to Fig. 6 of Shou, the z axis is the beam propagation axis and the x and y axes will be perpendicular to the forward face.